DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 Response to Amendment
The amendments filed 10/25/2021 have been accepted. Claims 1-14 are still pending. Claims 1 and 8 are amended. Applicant’s amendments to the claims have overcome each and every 102 and 103 rejections previously set forth in the Final Office Action mailed 7/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US PGPub 2019/0370044) in view of Radovic (US Patent 9,195,593).
Regarding claim 1, Tsirkin teaches a method comprising: establishing one or more virtual machines (VMs) by a hypervisor of a storage system (Paragraph [0024], states that a host computer can run virtual machines using a hypervisor), wherein the storage system is communicatively coupled to one or more host systems (Fig. 7 and Paragraph [0061], [0065]-[0068], show and describe various embodiments of the system that can exist all of which include a memory/storage system coupled to host system), and allocating virtual memory to each of the one or more VMs (Paragraph [0024], states the hypervisor can abstract the physical layer (make a virtual representation of it) and present it to the virtual machines. This includes virtual memory. Paragraph [0025], states that there can be a memory management component that is used to manage the memory allocated to the virtual machines. This is also seen in Paragraphs [0037]-[0038]), wherein the virtual memory corresponds to physical non-volatile (NV) memory of a global memory of the storage system (Paragraph [0023], shows that the virtual memory is mapped to corresponding physical memory), and the allocation of virtual memory includes determining one or more computing resources of at least one of the one or more host systems related to the one or more VMs and allocating the virtual memory based on the determined one or more computing resources (Paragraph [0059]-[0060], states that a virtual machine can send a request for allocation of one or multiple memory pages (determining one or more computing resources of the system hosting the particular virtual machine). Once the hypervisor has received the request it can allocate the portion(s) of the memory page to the virtual machine for executing an application). Tsirkin does not teach mirrored physical non-volatile memory.
Radovic teaches mirrored physical memory (Col. 6, lines 14-40, states that mirroring can be used to enable the system to handle memory errors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsirkin to perform mirroring as taught in Radovic so as to enable systems to handle memory errors (Radovic, Col. 6, lines 14-17).
Regarding claim 2, Tsirkin and Radovic teach all the limitations of claim 1. Tsirkin further teaches wherein the NV memory includes one or more of: read-only memory, flash memory, and ferroelectric random-access memory (RAM) (Paragraph [0020], states that the memory can be read-only memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Tsirkin and Radovic teach all the limitations of claim 1. Tsirkin further teaches wherein allocating the NV memory includes identifying blocks of NV memory of the global memory available for allocation to the one or more VMs (Paragraph [0029]-[0030], states that memory pages can be freed/released/deallocated by a guest but still belong to the virtual machine meaning it had to be allocated by the hypervisor which acts as the in-between for the actual physical hardware and the virtual layer and that there are mechanisms for identifying unused pages of memory. One of ordinary skill would recognize that the identification of unallocated pages would be needed when the hypervisor was assigning memory to the virtual machines so as to ensure no two virtual machines had control over the same resources. The presence of dedicated address spaces for the guest OSs also illustrates that the memory is partitioned in this manner). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8, 9, and, 12, claims 8, 9, and 12 are the apparatus claims associated with claims 1, 2, and 5. Since Tsirkin and Radovic teach all the limitations of claims 1, 2, and 5 and Tsirkin further teaches at least on processor (Fig. 3), they also teaches all the limitations of claims 8, 9, and 12; therefore the rejections to claims 1, 2, and 5 also apply to claims 8, 9, and 12.

Claim 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Radovic in view of Knowles et al. (US PGPub 2011/0138147, hereafter referred to as Knowles).
Regarding claim 3, Tsirkin and Radovic teach all the limitations to claim 1. Tsirkin and Radovic do not teach wherein allocating NV memory includes: determining a profile of a guest user operating at least one of the VMs via an external computing device, and allocating the NV memory based on the determined profile.
Knowles teaches determining a profile of a guest user operating at least one of the VMs via an external computing device, and allocating the NV memory based on the determined profile (Paragraphs [0095]-[0097], describe the memory profile of a virtual machine which is used to determine the amount of physical memory to allocate. Fig. 3A shows the guest OS (guest user) that runs on the virtual machines and as the purpose of the VM is to run the guest OS the profile is related to the needs of the guest and its associated VM. Paragraph [0087] states that the profile can be stored in a database that is accessible by the virtual machine and Fig. 1A and Paragraphs [0019]-[0025] show that the system can be comprised of a network connecting client devices to server devices, meaning it is possible that the profile can come via an external device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsirkin and Radovic to use the memory profiles as taught in Knowles so as to reduce the memory footprint of a virtual machine (Knowles, Paragraph [0002]).
Regarding claim 4, Tsirkin, Radovic, and Knowles teach all the limitations of claim 3. Knowles further teaches wherein allocating the NV memory includes determining an amount of NV memory to allocate the at least one of the VMs operated by the guest user based on the determined profile (Paragraphs [0095]-[0097], as stated in the rejection to claim 3, the purpose of the memory profiles is to determine the amount of physical memory to allocate to a virtual machine). The combination of and reason for combining are the same as those given in claim 3.
Regarding claims 10 and 11, claims 10 and 11 are the apparatus claims associated with claims 3 and 4. Since Tsirkin, Radovic, and Knowles teach all the limitations of claims 3 and 4 and Tsirkin further teaches at least on processor (Fig. 3), it also teaches all the limitations of claims 10 and 11; therefore the rejections to claims 3 and 4 also apply to claims 10 and 11.

Claim 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Radovic in further view of Kung et al. (US PGPub 2018/0074863, hereafter referred to as Kung).
Regarding claim 6, Tsirkin and Radovic teach all the limitations to claim 5. Tsirkin and Radovic do not teach wherein the blocks of NV memory include non-contiguous blocks of NV memory of the global memory.
Kung teaches wherein the blocks of NV memory include non-contiguous blocks of NV memory of the global memory (Paragraph [0002], states that systems can map a contiguous range of virtual memory to a scattered range of physical memory). Since both Tsirkin/Radovic and Kung teach mapping virtual memory to physical memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mapping of Tsirkin and Radovic for that of Kung to obtain the predictable result of the blocks of NV memory include non-contiguous blocks of NV memory of the global memory.
Regarding claim 7, Tsirkin, Radovic, and Kung teach all the limitations of claim 5. Kung further teaches further comprising representing the non- contiguous blocks of NV memory as a contiguous block of virtual NV memory to the one or more VMs (Paragraph [0002], as stated in the rejection to claim 6). The combination of and reason for combining are the same as those given in claim 6.
Regarding claims 13 and 14, claims 13 and 14 are the apparatus claims associated with claims 6 and 7. Since Tsirkin, Radovic, and Kung teach all the limitations of (Fig. 3), it also teaches all the limitations of claims 13 and 14; therefore the rejections to claims 6 and 7 also apply to claims 13 and 14.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “mirrored physical non-volatile memory” to overcome the prior rejections set forth in the Final Rejection mailed 7/23/2021. To address this new reference Radovic has been incorporated into the rejection to teach the amended limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132